DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 01/29/2021 has been entered and considered. Upon entering claims 1-7 have amended.
Response to Arguments
Applicant’s arguments filed on 01/29/2021, with respect to claim 1 and 7 have been fully considered and are persuasive.  The rejection of claims 1-7 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Thorburn et al. (WO 2010/091743, previously cited), in view of Zhang et al. (CN 106816874) and further in view of Kilic (US 2018/0001777).
Regarding claim 1, Thorburn teaches a vessel [18, Fig. 1] comprising: electric connectors [T2, T3, Figs. 1, 2] for receiving one or more direct voltages from a shore-side electric power system [11 @ Fig. 1, page 10, second paragraph and page 11, first paragraph].
Thorburn fails to teach a transmitter for transmitting, to the shore- side electric power system, a control signal enabling the shore-side electric power system to control the one or more direct voltages to be suitable for the vessel.
Zhang teaches shore power management system SHS establishes communication with the ship power station management system PMS; at the same time, the shore power management system SHS respectively communicates with the controllable AC/DC rectifier in the power distribution system and the AC grid connected
converter DC in the mobile power supply receiving unit. The shore power management system SHS first communicates with the ship power station management system PMS to obtain the type of ship to be connected to the shore power, the ship power system voltage level and the required power supply capacity. The shore power management system SHS detects the power supply status of the DC busbar. When it is detected that the grid-connected operation is in compliance, the shore power management system SHS immediately sends a grid-connected instruction to the AC grid-connected converter DC/AC; When the said AC grid-connected converter DC/AC receives the grid-connected command, it will immediately turn on its own air circuit breaker on the DC 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Zhang into that of Thorburn in order to prove a desired voltage from shore power into the vessel.
The combination of Thorburn and Zhang does not teach a transmitter for transmitting, to the shore- side electric power system.
Kilic teaches a charging station 1 includes a communication device 10, the communication device 10 may receive specific data from a vehicle 5. The data transmission is carried out at least from the vehicle 5 in the direction of the communication device 10. Alternatively, bidirectional data transmission between the vehicle 5 and the communication device 10 is also possible, the communication device 10 includes a radio interface 11 for data exchange between the communication device 10 and the vehicle 5. The vehicle-specific data may also contain data about the required charging voltage (voltage level, voltage type: DC voltage or single- or multiphase AC voltage), maximum possible charging current, required amount of energy to be transmitted, information about the energy storage means 50 to be charged in the vehicle 5 [see Fig. 1, par 0030-0031].
Yet, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Kilic into that .

Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Thorburn et al., Zhang et al., and Kilic, further in view of Bauer et al. (US 2004/0044452, previously cited).
Regarding claim 2, the combination of Thorburn, Zhang, and Kilic discloses all limitations of claim 1 above but does not explicitly disclose wherein the transmitter comprises a communication protocol processor configured to control the transmission of the control signal in accordance with one or more digital data transfer protocols.
Bauer teaches a programmable circuit such as a microcontroller, a data communicating circuit such as a radio transceiver or transmitter and a data storage circuit such as the memory associated with the microcontroller. The programmable circuit causes data words to be formatted with an identification of at least the vehicle and data concerning the operation of the vehicle such as for example the battery condition. Preferably the data words are transmitted by radio to other vehicles and/or to a base station that gathers information in electronic form for use in managing a fleet of such vehicles, the measurements are converted to digital information and the digital information is transmitted by radio to a data collection system for storage and later transmission to a central station. The battery temperature measurements are transmitted with a unique coupling device to a transceiver. A transmission system for transmission of information to other vehicles and to a central storage station forms a transmission data packet or digital word [Figs.1-2, par 0020-0022].

Regarding claim 3, the combination including Bauer further discloses wherein the one or more digital data transfer protocols comprises at least one of the following: Internet Protocol, Ethernet protocol, Asynchronous Transfer Mode protocol, MultiProtocol Label Switching [see Fig. 3, par 0046 of Bauer]. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Thorburn et al., Zhang et al., and Kilic, further in view of Clarke et al. (US 2014/0077607, previously cited).
Regarding claim 4, the combination of Thorburn, Zhang and Kilic discloses all limitations of claim 1 above, further Thorburn discloses, wherein the vessel comprises a chargeable battery system for receiving charging energy from the electric connectors of the vessel [page 10, second paragraph] and a propulsion system [page 1, second paragraph] but does not explicitly disclose supplying electric power to a propulsion system of the vessel. 
Clarke teaches the first power source PS1 and its interposing power converter 34 can be controlled to provide one or more of the power flow modes, power can flow to the first power source PS1 through the extended dc link 24 from one or both of the busbar 2 and the propulsion motor M1, if operating in a regenerative mode to charge 
It would have been obvious to one having ordinary skill in the art before the effective of the claimed invention to incorporate the teaching of Clarke into system of the combination of Thorburn, Zhang and Kilic in order to provide the operation of propulsion system when power generators do not provide power and keep the environment more cleanly from CO2.

Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Thorburn et al., Zhang et al., Kilic, and Bauer et al., and further in view of Clarke et al. (US 2014/0077607).
Regarding claims 5 and 6, the combination of Thorburn, Zhang, Kilic and Bauer discloses all limitations of claims 2, 3 above, further Thorburn discloses, wherein the vessel comprises a chargeable battery system for receiving charging energy from the electric connectors of the vessel [page 10, second paragraph] and a propulsion system [page 1, second paragraph] but does not explicitly disclose supplying electric power to a propulsion system of the vessel. 
Clarke teaches the first power source PS1 and its interposing power converter 34 can be controlled to provide one or more of the power flow modes, power can flow to the first power source PS1 through the extended dc link 24 from one or both of the busbar 2 and the propulsion motor M1, if operating in a regenerative mode to charge 
It would have been obvious to one having ordinary skill in the art before the effective of the claimed invention to incorporate the teaching of Clarke into system of the combination of Thorburn, Zhang, Kilic and Bauer in order to provide the operation of propulsion system when power generators do not provide power and keep the environment more cleanly from CO2.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maekinen. (WO 2013/175061, IDS), in view of Haugland (US 2012/0309242, IDS).
Regarding claim 7, Maekinen discloses a vessel [Fig. 4] comprising: electric connectors [4B] for receiving one or more direct voltages from a shore-side electric power system [cable 4D coupled between a DC power grid 7 of a ship and a DC distribution network 4A of a shore].
Maekinen fails to teach one or more controllable direct voltage converters; and a control system for controlling the one or more controllable direct voltage converters to convert the one or more direct voltages into one or more direct voltages suitable for the vessel.
Haugland teaches a vessel [fig. 3] includes a controllable direct voltage converter 63; and a control system 22 for controlling the controllable direct voltage converter to convert the direct voltages from DC intermediate circuit 31 into a direct voltage suitable for charging a battery 60 in the vessel [see Fig. 3, par 0108, 0110].

Regarding claim 8, the combination including Haugland further discloses a chargeable battery system [60] for configured to receive charging energy from the electric connectors [61] of the vessel and configured to supply electric power to a propulsion system of the vessel [see Fig. 3, par 0103-0105, 0108.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TOAN T VU/Primary Examiner, Art Unit 2836